Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 26, 2009                                                                                                 Marilyn Kelly,
                                                                                                                   Chief Justice

  136431 (66)                                                                                         Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  ATTORNEY GENERAL OF THE                                                                             Stephen J. Markman
  STATE OF MICHIGAN,                                                                                  Diane M. Hathaway,
            Appellant,                                                                                                  Justices

  v                                                                SC: 136431
                                                                   COA: 261747
                                                                   MPSC: U-013917
  MICHIGAN PUBLIC SERVICE
  COMMISSION, CONSUMERS ENERGY
  COMPANY, ADRIAN ENERGY
  ASSOCIATION, L.L.C., CADILLAC
  RENEWABLE ENERGY, L.L.C.,
  GENESEE POWER STATION, L.P.,
  GRAYLING GENERATING STATION,
  L.P., HILLMAN POWER COMPANY,
  L.L.C., TES FILER CITY STATION,
  L.P., VIKING ENERGY OF LINCOLN,
  INC., VIKING ENERGY OF McBAIN,
  INC., and MIDLAND COGENERATION
  VENTURE, L.P.,
               Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court's May 1, 2009
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 26, 2009                       _________________________________________
         0623                                                                 Clerk